IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0870-18



                             JAMES E. WILLIAMS, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                              TARRANT COUNTY



               Per curiam.

                                          ORDER


       Appellant was convicted of kidnapping in cause number 1469951R in the 297th District

Court of Tarrant County. Appellant was sentenced to confinement for 2 years and a $10,000 fine.

The court of appeals affirmed the judgement of the trial court. Williams v. State, No.02-17-00001-

CR (Tex. App. — Fort Worth, delivered July 19, 2018). The State’s petition for discretionary review

was granted by this Court on January 9, 2019. Appellant is entitled to representation before this

Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. The current attorney on this case,
Danielle Kennedy, no longer represents appellant in this case. Appellant is without representation

in this Court. Accordingly, the trial court is ordered to determine if Appellant is currently

represented by counsel, and if so, to inform this court who represents Appellant. If Appellant is not

currently represented by counsel and desires counsel, the trial court must first determine whether

Appellant is indigent. If the trial court finds Appellant is indigent, that court shall appoint an

attorney to represent Appellant before this court in regard to PDR No. PD-0870-18, in accord with

the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order

shall be held within 30 days of the date of this order. The trial court's order appointing counsel, any

findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 15th DAY OF JANUARY, 2019

DO NOT PUBLISH